NO. 07-06-0095-CR
                                   NO. 07-06-0096-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                   APRIL 12, 2006
                          ______________________________

                                 JACKIE KAY RIGDON,

                                                                Appellant
                                             v.

                                 THE STATE OF TEXAS,

                                                      Appellee
                        _________________________________

             FROM THE 47TH DISTRICT COURT OF RANDALL COUNTY;

              NOS. 17,485-A & 17,486-A; HON. HAL MINER, PRESIDING
                       _______________________________

                                Order of Dismissal
                         _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

       Appellant, Jackie Kay Rigdon, appeals his convictions for theft over $20,000 but

less than $100,000 in cause number 17,485-A and for evading detention in cause number

17,486-A. The certifications of appeal executed by the trial court disclose that appellant

does not have a right to appeal in either case due to his waiver of same as part of a plea

bargain. The trial court having so certified, we must dismiss the appeals. See TEX . R. APP .
P. 25.2(d) (requiring that the appeal be dismissed if a certification that shows that the

defendant has a right to appeal has not been made part of the record).

      Accordingly, these appeals are dismissed.



                                               Brian Quinn
                                               Chief Justice


Do not publish.




                                           2